tcmemo_1998_285 united_states tax_court steve d putnam petitioner v commissioner of internal revenue respondent docket no filed date carl m joerger for petitioner michael salama for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure the sole issue for unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure decision is whether petitioner is entitled to deduct unreimbursed employee_expenses and miscellaneous expenses claimed on schedule a in the amount of dollar_figure background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in manhattan beach california during the taxable_year petitioner was employed by texas instruments ti as an outside field sales representative petitioner was employed by ti from date until date as an outside field sales representative petitioner’s duties consisted of calling on the engineering and purchasing groups of certain technical companies hereinafter referred to as customers petitioner was successful at his job by increasing his sales every year and was voted most valuable player for the years and petitioner earned dollar_figure in compensation from ti in petitioner met regularly with customers to discuss business and frequently they would meet at restaurants if petitioner paid the restaurant bill he would occasionally seek reimbursement from ti when seeking reimbursement from ti petitioner would fill out a form stating the date time amount spent nature of business individuals present and with which business they are associated name of restaurant and purpose benefit and nature of discussion petitioner mostly sought reimbursement of business lunches and occasionally dinners for example petitioner was reimbursed for meals in and of those at least were evening dinners and took place on the weekend on his return petitioner deducted amounts for meals that were not reimbursed by ti according to petitioner his boss at the time robert fullerton mr fullerton told petitioner that ti would not reimburse for dinners alcohol or any weekend expenditures even though they were incurred with customers according to petitioner mr fullerton’s reasoning was that time after work and on the weekend was considered the employee’s own time petitioner took customers out for numerous meals during his own time petitioner presented copies of restaurant receipts that he retained of roughly receipts most of the meals were evening dinners while about were for weekday meals during the day petitioner incurred expenses during his own time this information was obtained from copies of credit card receipts that petitioner turned in to ti for reimbursement the time of day is printed on certain receipts we note that on of the receipts the time of day was either not printed or was illegible the copies were in some instances too difficult to decipher because it increased his sales petitioner did not explain why he was granted reimbursement from ti for at least eight evening meals and seven weekend meals which were presumably on his own time petitioner also did not explain why he did not seek reimbursement for the five weekday lunches he claimed deductions for petitioner went with customers on two ski weekends to aspen colorado and mammoth california petitioner bought meals and lift tickets for the customers on these trips and at some of the meals petitioner’s fiancee jodi knox ms knox was present twice during petitioner and ms knox attended the weddings of customers the customers were also petitioner’s friends one wedding was in british columbia and the other was in baltimore maryland for both weddings expenses were incurred for airfare hotels rental cars and meals petitioner deducted these expenses as unreimbursed business_expenses petitioner also deducted dollar_figure for professional publications petitioner subscribes to newspapers allegedly so he can be apprised of new companies and check the financial well-being of existing companies in his territory petitioner purchased a modem and motherboard for his home computer this enabled him to log into the ti database from home petitioner was told that ti did not reimburse computer expenses because computers were available to ti employees in the office petitioner deducted these computer-related purchases on schedule a petitioner purchased birthday gifts for two of his customers during he purchased a gift certificate flowers and merchandise from a ski shop for these customers these expenses were deducted by petitioner as business_expenses none of petitioner’s expense reports were declined petitioner did not submit any of the above-mentioned expenses for reimbursement on his tax_return petitioner claimed the following as unreimbursed employee_expenses travel dollar_figure meals and entertainment dollar_figure and gifts dollar_figure for other miscellaneous_itemized_deductions petitioner claimed a deduction of dollar_figure for computer services and dollar_figure for professional publications petitioner also claimed vehicle expenses and parking fees as unreimbursed employee_expenses in the amount of dollar_figure however petitioner conceded at trial that he received a reimbursement for auto expenses from ti in the amount of dollar_figure while there were numerous other expenses claimed these were the only items that were raised at trial by petitioner the amount for meals and entertainment was reduced by petitioner to dollar_figure in a brief filed after trial petitioner has the burden_of_proof concerning all continued at trial respondent called as a witness gloria nero ms nero who is the asset accounting manager for ti ms nero supervises employees whose responsibility it is to audit expense statements of ti employees to see whether they conform to ti policy if they conform they are submitted for payment and the employee who incurred the expense will be reimbursed ms nero presented a copy of the reimbursement policy that was in effect for according to ms nero and the reimbursement policy employees are reimbursed by ti for meals and entertainment travel business_gifts alcohol purchases and computer services it does not matter what time of day or which day of the week meal expenses are incurred so long as they are for a ti business_purpose and are ordinary and necessary respondent contends that the expenses petitioner incurred should not be allowed as unreimbursed business_expenses because ti would have reimbursed petitioner if he had submitted an expense report respondent also contends that if the expenses were not allowed by ti it is because the expenses are primarily continued deductions that were disallowed rule a petitioner offered no testimony and introduced no evidence regarding the other claimed deductions we therefore find that petitioner abandoned the remaining items and those deductions will not be allowed items that were not discussed include telephone business clothing and cleaning dues business_expenses cellular phone tax preparation office supplies and postage investment_income expense and miscellaneous personal expenditures and not ordinary and necessary costs of doing business_discussion sec_162 allows a deduction for all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business the performance of services as an employee constitutes a trade_or_business 91_tc_352 an ordinary_expense is one that is common and acceptable in the particular business 290_us_111 a necessary expense is an expense that is appropriate and helpful in carrying on the trade_or_business 82_tc_538 an employee’s trade_or_business is earning his compensation and generally only those expenses that are related to the continuation of his employment are deductible 269_f2d_108 4th cir affg tcmemo_1958_60 sec_262 disallows deductions for personal living or family_expenses when an employee has a right to reimbursement for expenditures related to his status as an employee but fails to claim such reimbursement the expenses are not deductible because they are not necessary ie it is not necessary for an employee to remain unreimbursed for expenses to the extent he could have been reimbursed 788_f2d_1406 9th cir affg tcmemo_1984_533 79_tc_1 56_tc_936 affd without published opinion 456_f2d_1335 2d cir furthermore the mere failure of an employee to seek reimbursement cannot convert the employer’s expenses into the employee’s kennelly v commissioner supra the employee has the burden of establishing that the employer would not reimburse the expense had the employee requested reimbursement 24_tc_21 moreover the prohibition of deductions for reimbursable expenses is a bright line rule and applies even when the employee is unaware that the expenses are reimbursable orvis v commissioner supra during ti had a policy of reimbursing meals and entertainment travel computer and gift_expenses incurred in pursuit of company business petitioner never sought reimbursement for the claimed expenses in and he has not shown that reimbursement would have been denied for those expenses that constituted ordinary and necessary business expenditures petitioner testified that similar expenses had been turned down before by his boss mr fullerton petitioner did not call mr fullerton or another representative from ti to testify in support of his claim which raises the presumption that the testimony would not have been favorable to petitioner 6_tc_1158 affd 162_f2d_513 10th cir we have only petitioner’s self-serving testimony which is contradicted by the testimony and evidence provided by ms nero petitioner also had at least eight evening meals and seven weekend meals reimbursed by ti during which undermines his statements that evening and weekend meals were not reimbursable petitioner argues that by entertaining the customers he increased his sales which benefited ti nevertheless the deductions for valid business_expenses properly belong to ti not petitioner kennelly v commissioner supra generally the cost of a daily newspaper of general circulation is a nondeductible personal_expense sec_262 31_tc_1249 petitioner contends that he subscribed to the newspaper to read the business page in order to check on new and existing companies petitioner did not demonstrate that he subscribed to the newspaper solely or principally for business purposes wallendal v commissioner supra a general circulation newspaper clearly contains a significant amount of information which is inherently of a personal_interest pollak v commissioner tcmemo_1984_597 in sum we find that petitioner is not entitled to deduct the unreimbursed employee_expenses or the miscellaneous expenses claimed on schedule a decision will be entered for respondent
